 SOLO SERVE CO.395Solo Serve Co.and Retail Clerks Union,Local No.455, Retail Clerks International Association, AFL-CIO. Case23-CA-5215July 23, 1975DECISION AND ORDERBY CHAIRMAN MURPHY,AND MEMBERSFANNING ANDPENELLO"(c)Utilizing the services of an agency which ad-ministersliedetector tests to interrogate you con-cerning your union activities, sympathies, member-shipmeetings, petitions, or to ask you to give thenames of employees who are active on behalf of Re-tailClerks Union, Local No. 455, Retail Clerks Inter-national Association, AFL-CIO, or any other labororganization."2.Substitute the attached notice for that of theAdministrative Law Judge.On February 13, 1975, Administrative Law JudgePhil Saunders issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions, a supporting brief, and supplemental excep-tions; and the General Counsel filed limited excep-tions to the Administrative Law Judge's Order andnotice and a brief in support of his substantive deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, SoloServe Co., San Antonio, Texas, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order, as so modified:1.Add the following as new paragraph 1(c) andreletter the succeeding paragraph accordingly:1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings.2 In the circumstances of thiscase,particularly the Respondent's use of aprivate polygraph agency to interrogate its employees concerning theirunion activities, we agree with the General Counsel's request that our Orderand notice include a specific provision advising employees that it is unlaw-ful for the Respondent to utilize the services of an agency which administersliedetector tests to employees to interrogate them concerning their unionactivities, or sympathies, or the union activities of other employees. In allother respects, however, we believe that the Admtntstratve Law Judge'srecommended Order and notice are adequate and we therefore reject theGeneral Counsel's request for further modifications of the Order and noticeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate in regard to the hire and tenure of employ-ment or any term or condition of employment ofour employees because of their membership in,and activities on behalf of, the Union herein orof any other labor organization of their choice.WE WILL NOT interrogate our employees con-cerning their union activities, sympathies, mem-bership meetings, petitions, nor inquire as to theidentification of employees signing authoriza-tion cards.WE WILL NOT utilize the services of any agencywhich administers lie detector tests to interro-gate you concerning your union activities, sym-pathies,membership meetings, petitions, nor toask you to give the names of employees who areactive on behalf of Retail Clerks Union, LocalNo. 455, Retail Clerks International Associa-tion, AFL-CIO, or any other labor organization.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exerciseof their rights to self-organization, to form, join,or assist labor organizations, including theUnion herein, to bargain collectively through abargaining agent chosen by our employees, toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or pro-tection, or to refrain from any such activities.WE WILL offer to Michael Tapia his former jobor, if such job no longer exists, an equivalentposition,without prejudice to his seniority, ifany, or other rights and privileges, and WE WILLpay him for any loss of pay he suffered by rea-son of our discrimination against him togetherwith interest thereon.SOLO SERVE CO. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEPHIL SAUNDERS,Administrative Law Judge:Based on acharge filed on August12, 1974, by theRetail Clerks Inter-nationalAssociation,AFL-CIO,herein the Union orCharging Party, a complaint against Solo Serve Co., hereinthe Respondent,was filed on October7, 1974,'allegingviolation of Section 8(a)(1) and (3) of the National LaborRelations Act, as amended.Respondent filed an answer tothe complaint denying it has engaged in the alleged unfairlabor practices.A hearing in this proceeding was held be-foreme and both the General Counsel and Respondentfiled briefs.Upon the entire record in this case,and from my obser-vation of the witnesses and their demeanor,Imake thefollowing:FINDINGS OF FACT1.THE BUSINESS OFTHE COMPANYRespondent is a Texas corporation having offices andplaces of business located in San Antonio,Texas, where itis engaged in the business of operating three retail depart-ment stores.During the past calendar year Respondent's gross reve-nue from retail sales exceeded$500,000 from points andplaces located outside the State of Texas,which wereshipped directly to its San Antonio, Texas, locations.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.Ii.THE LABORORAGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofthe Act.III.THE UNFAIR LABOR PRACTICESIt is alleged that on certain dates in March theRespondent's supervisors unlawfully interrogated or ques-tioned employees concerning various aspects of their unionactivities,and it is also alleged that on March 20 the Re-spondent discriminatorily discharged employeeMichaelTapia.The Respondent is a retail department store offeringgoods to the public ranging fromsundrynotions to homefurnishings.It operates three stores identified as the northside,south side,and thedowntownstore.It is the down-town storeinvolvedin this matter before me.In its organizational structure there is the president,M. C. Brenner,several vice presidents,each in charge ofpurchasing and merchandising over several departments ineach of the three stores,and Vice President Carl Brenner isthe overall personnel supervisor.Directlybeneath him is apersonnel manager,SallyCordell.In eachof the threeAll dates are 1974 unless stated otherwise.stores there is a store manager and an assistant store man-ager, and the stores are also divided into departments, andin each of the departments there is a department or sectionhead.All personnel employed at the stores wear identificationbadges of different colors.All rank-and-fileemployeeswear blue badges,all department heads or section headswear yellow badges, and all executives are distinguished bywhite badges.All personnel wearing white badges are sala-ried, whereas those wearing yellow and blue badges arepaid an hourly rate.The campaign to organize the Respondent started onabout March 7, when Union Representative Juan SierravisitedMichael Tapia in his home. On this occasion Tapiasigned a union card and was given union booklets to dis-tribute.Threshold questions in this case are whether or not JoeDavila and David Daniels are supervisors.The GeneralCounsel maintains they are nonsupervisory leadmen, butthe Respondent contends that both arebona fidesupervi-sors and, therefore, the Respondent is not in violation byinterrogating them.Joe Davila wears a yellow badge and at times materialhereto worked in the home furnishings and fabrics depart-ment.Davila explained that people with yellow badges areindividuals who are put,"so to speak,"in charge of a de-partment-who have the responsibility of putting up thestock,and making sure that the right merchandise is on thefloor. Davila was hired as a yellow badge by Respondent'svice president, Robert Grimm, and testified that whenhiredGrimm told him he was going to send him to thedifferent stores to learn the business, and if he learned"well enough", Grimm would make him a part of the man-agement team.Davila stated the time never arrived whenhe was made a part of management.Davila testified thatabout 50 percent of the time Assistant Buyer George Ho-gue was atthe downtown store and in his department, andat the beginning of each week Supervisor Hogue wouldgive him(Davila)certain instructions as to assignments,and would even write out a list of things to do during theweek,2 Davila stated that overtime work was very rarelyscheduled, but on such occasions Hogue would give himthe names of those who were to work overtime,and whenemployees wanted off early or did not come in, he wouldcontact the personnel office and would also check withHogue. Davila testified that from 85 to 96 percent of thetime he was engaged in actual physical work within thedepartment, and also testified that he made weekly sched-ules for employees in the home furnishings and fabrics de-partment, but they would have to be approved by Hogueand then sent to the personnel office.Davila further statedthatmany of the employees had been with the store forsuch a long period they knew their hours or schedules, andgenerally all had thesamehours each week. He testifiedthat each day he would also ascertain if the timecards ofthe employees in his department reflected the correct hoursand also checked the cards to see whether or not the em-2 In the home furnishing department there areonly two full-time employ-ees, but in the fabrics department there are eight or ninefull-time employ-ees.Altogether, there are about 10 yellow badge people in the downtownstore. SOLO SERVE CO.ployees had exceeded their 10-minute break period.3David Daniels,in the periods material hereto,worked inthe drug department of the Respondent's downtown store.Daniels stated that at the time he was promoted to a yellowbadge employee, his hourly rate of pay went from $2 to$2.15 per hour, but he did not have any additional authori-ty and it was only considered a "merit promotion." Danielsstated that Merchandise Buyer and Supervisor Ernest Val-dez "called all the shots" in the drug department, and Val-dez either informed him what to tell other employees-thesix blue badge employees-or he left written notes instruct-ing them what to do. Daniels also testified that no execu-tive or white badge supervisor ever told him he had anyauthority to fire, discharge, or to discipline employees, nordid he have any authority to effectively recommend any ofthe above. He stated that Valdez had to approve all over-time work and transfers, and if any one wanted time offthese matters were handled through the personnel depart-ment. Daniels said that he made out the weekly schedulefor the drug department, but it also had to be approved byValdez .4There is insufficient evidence in this record to show thateither Davila or Daniels possessed sufficient powers to beconsidered supervisors. Neither one of them had any au-thority to hire, suspend, lay off, recall, promote, discharge,reward, or discipline other employees or to adjust theirgrievances, or to effectively recommend any such action.There is some testimony that occasionally Davila and/orDaniels transferred employees, checked timecards, and as-signed work to other employees in their respective depart-ments,but it readily appears these duties merely involvedroutine and standard directions requiring little or no dis-cretion,and all such actions were also subject to immediatereview bythe supervisors,and thereby could be approvedor disapproved as they finally determined. And, of course,it is well established that the Respondent's designation ofthese employees as department or section heads is not con-trolling in the absence of delegation to them ofbona fidemanagerial powers.As pointed out, where only routine direction is given,requiring little or no discretion, the statutory test is notmet. Thus inCumberland Shoe Corporation,144 NLRB1268, enfd. 351 F.2d 917 (C.A. 6, 1965), the Board foundemployees White and Johnson to be nonsupervisory lead-men rather than supervisors. At 1270 the Board stated:Although several employees testified that either Whiteor Johnson gave them orders, it appears that the or-ders referred to were those described [returning defec-tivework to the employees responsible therefor andpointing out defects,reassigning employees from one3George Hogue testified that Davila was in charge of the home furnish-ings and fabrics department, and that he had about 14 employees (bluebadges)under him.However,he admitted that all lateness in reporting tothe store and overtime work was handled through the personnel office, andthat all work schedules are also submitted to the personnel office.°Valdez admitted that,when he was on the floor of the drug department,he made a list of "things" the yellow badge people should tend to,and alsoadmitted that he had discussions with the yellow badge people as to plansfor the coming week, and that he would also give written instructions-suchas items that needed to be marked down and items that needed to be filledin or ordered.397machine to another in order to balance production]and merely routine directions which didn't require theexercise of discretion or the use of independent judg-ment. Certain of these "orders" were, in fact. commu-nications from the foreman and the plant superinten-dent which here merely relayed through White andJohnson to the employees for whom theywere intend-ed. Under these circumstances we find that White andJohnson are not supervisors as defined in the Act andare, therefore, included in the bargaining unit.This record in the instant case further shows that thevarious departments in the store were actually controlled-particularly as to warnings, attendance, and discipline forviolatingrules-by the Respondent's personnelmanager,and in these respects yellow badge people were merely usedfor relayingmessagesand information. Thus, Davila andDaniels had no authority whatsoever regarding the disci-pline of employees. On rare occasions Davila might askone of the blue badge employees to bring some material oritem to the department, but it appears that such directionswere strictly routine, sporadic, and also repetitive. Themaking of the weekly work schedules was obviously rou-tine,and in cases where independent judgment was re-quired Davila had to get the approval of Hogue and Dan-iels had to check with Valdez. I find therefore, based on theforegoing, that Davila and Daniels are not supervisors.On or about March 12, Daniels informed SupervisorValdez that there was "something" going on in the storethat he and the two Brenners should know about, and thentoldValdez, "There's little groups getting together, andthey are talking about union." Valdez immediately relayedthismessage toboth Milton and Carl Brenner, and duringthe same afternoon a meeting with Daniels was held in theconference room at the store, and both the Brenners andValdez were present. At this meeting, Daniels was asked bymanagementwho were the employees and department in-volved, and Daniels then mentioned someone from thefabrics and receiving departments and also gave manage-ment the namesof Jesse Trejo, Joe Davila, and two truck-drivers-Joe Mata and Sam Dominguez. When asked howhe knew these people were involved, Daniels replied,"Well, the same group is always in one corner of the loungetalking about things." 5 Before the meeting terminated,Daniels further informed the owners and supervisors abouta petition being circulated and that within a few days an-other meeting was scheduled at "some church on the westside," but was unable to specify any further details. Severaldays later, on or about March 16, Valdez asked Daniels ifMichael Tapia had signed a union card. Tapia himselfcredibly confirmed that he overheard this conversation ora similar one.Michael Tapia testified that on March 14 he was calledinto the conference room, and in the presence of Vice Pres-ident Robert Grimm and Carl Brenner was asked generalquestions about how things were going with him in thestore and whether he would run the store differently if he5Daniels also told management on this occasion that the reason he wasbringing this matter to their attention was because he did not want to getinvolved,and that he was "afraid"he would get"in trouble"and lose hisjob. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere part of management. After some additional discus-sions on these matters, Carl Brenner asked Tapia how hefelt about the Union, and concluded the conversation bytelling Tapia that if he had anything else he wanted to sayto come back or call them later.Both Grimm and Brenner denied that the conversationever occurred. Called as a rebuttal witness, David Garcia,still employed at the store, reportedseeingTapia on theoccasion in question proceeding to the conference room inthe presence of Grimm andBrenner.However,Brenneragaintook the stand and asserted that Garcia must havebeen talking about an occasion when Tapia approachedhim near the conference room close to Eastertime, to dis-cuss a shoplifting incident. Tapia credibly denied any con-versation withBrenner onthe subject of shoplifting, andfurther stated he had never received any reward for report-ing any such activity at any time.On March 15, prior to the morning opening of the stores,Carl Brenner made a speech to the employees at the down-town store advising them of the Respondent's policy re-garding its opposition to unionization. Grimm made thesame speech at the southside store while M. C. or MiltonBrenner wasat the northside store giving the same speech .6On March 18, Joe Davila was called to a meeting withCarl Brenner and Bob Grimm, and was askedquestionsconcerning his knowledge of union activity in the store,who was involved in such activity, and was also askedwhether he had signed a union card. Davila stated that atthismeeting he was also given a petition and asked if hehad ever seen it before, and in response to a question askedby Brenner, Davila said he was willing to undergo a poly-graph test to substantiate what he had just told them.It is alleged in the complaint that on or about March 20that Joe Low Polygraph Service, as agent of Respondent,unlawfully interrogated employees concerning their unionactivities and sympathies. Carl Brenner admitted that onMarch 20 hesentJoe Davila to the Low Polygraph Servicefor a polygraph examination. Furthermore, Respondent of-fered in evidence a letterIBrennercaused to be hand de-livered to Joe Low on March 20 containing written ques-tions to be asked Davila. In the ordinary course ofbusiness,Low performs some 30 to 40 preemployment po-lygraph examinations ofprospectiveemployees each monthfor Respondent at the rate of $15 per examination, but inthese regular preemployment tests there are no questionswhatsoever regarding unions or feelings toward unions.There can be no doubt that Low Polygraph Service was aduly constituted agent for the Respondent. There is testi-mony in this record that, when Carl Brenner initially at-tempted to have this test administered, Low objected andconsidered it unlawful to ask subjects about union activity,but with assurances the matter had been checked out, andon the basis that Davila was a supervisor, and that it wouldbe violative of the law if supervisors did anything to help alabor organization get started,' Low agreed to give the test6 There isno allegationthat any unlawfulstatement was made in thespeeches,but the General Counsel arguesthat the Respondent'spolicy,reflected in these speeches and coupledwithother endeavors, led to thediscovery of Tapia's involvementand tohis subsequent discharge7Resp. Exh I IifDavila had full knowledge and gave his consent. Further,Low askedBrenner toput the questions in writing, andBrenner complied with this request, as aforestated.Davila testified that he mentioned Tapia's name when aquestion was asked of him as to who was involved duringthe general interview with Low prior to being actually sub-mitted or hooked-up to the lie detector machine or instru-ment.Low testified that in the preinterview he obtainedfrom Davila a release and advised him of the questions,and after Davila consented to be confronted with them, hethen read them to Davila about his union activities fromRespondent's Exhibit 11 and recorded them on his work-sheet.Immediately following this interview with Davila, Lowcalled Carl Brenner and repeated to him the answers to thequestions given by Davila. Joe Low testified that at nopoint during his interview and questioning of Davila wasTapia's name ever mentioned.In relation to this allegation theonlydefense raised bythe Respondent is its right to question Davila because ofhis supervisory status. However, as detailed earlier, I havefound Davila to be lacking in supervisory status, and ofcourse, as an employee, the Respondent's conduct andquestioning of Davila about his union activities was clearlyviolative of the Act .9It is well established Board and court law that, in de-termining whether an employer's conduct amounts to in-terference,restraint, or coercion within the meaning of Sec-tion 8(a)(1), the test is not the employer's intent or motive,but whether the conduct is reasonably calculated or tendsto interfere with the free exercise of the rights guaranteedby the Act and, of course, the fact that employees wereneither fearful nor apprehensive of their rights is immateri-al.The foregoing testimony which has been credibly attri-buted to the Respondent includes instances of interroga-tions as to the employees involved in the organizationalattempts of the Union, how the names were known, askingwho had signed union cards, inquiring how an employeefelt about the Union, asking and referring to the circula-tion of a petition, and, in the situation involving Davilaand Respondent's agent Low, asking at least eight specificand individual questions pertaining to organizational ef-forts along with the identity of those involved, and all ofthe above within the initial and most critical period of anorganizing campaign. These are types of employer conductand interrogations which directly concern the union sym-pathies and desires of employees and the sympathies anddesires of their fellow employees and are clearly prohibitedby Section 8(a)(1) and consistently held violative of theAct. It is also well established by the Board and the courtsthat the illegality of such inquiries or remarks is not curedby the casual nature of the conversation or the personalrelationship of the parties thereto, nor by the employeerejection of such questions or statement.Michael Tapia was hired by the Respondent in July 1973and, until his discharge, worked mainly in the stockrooms Seethe introductoryparagraphinResp Exh 11.9 Thereis no argumentor contention before me that Davilaas anemploy-ee ever waivedhis statutoryrights underthe Act byconsenting to be inter-rogated SOLO SERVE CO.399of the drug department in the downtown store. On March7 he signed a union card and subsequently circulated cardsand talked with other employees about the Union. Accord-ing to former Personnel Manager Sally Cordell, Tapia wasdischarged on March 20 because his hair extended toabout the midpoint on his shirt collar. For some time theRespondent has had in their dress code a regulation or rulerestricting the length of employees' hair and specifying thatmale employees should not wear their hair below "theirshirt collar."Personnel Manager Cordell testified that on March 15she had given Tapia a verbal warning about his long hair,and at this time told him to get it trimmed, but a few dayslater noticed that his hair had not been cut. She then con-tactedCarl Brenner and informed him that they "hadgrounds to fire him."The Respondent also points out that up to September1973 some 11 charges had been filed against them by theEqual Employment Opportunity Commission (EEOC) andmaintains that in the investigations of these charges it be-came clear that the EEOC considered their hair code aviolation of the prohibition against sex discrimination.Cordell said that as the personnel manager she was primar-ily involved and was therefore fully aware of the EEOCposition on the hair code. Cordell further testified that,while readingan articlein U.S. News and World Report,she came across the column entitled "What Businesses Canand Cannot Do," and noticed an item stating that thecourts did not support the EEOC in its position pertainingto hair code and had upheld an employers right to enforcetheir dress code.Cordell stated that on March 20,when she determined torecommend the discharge of Tapia, she was still aware ofthe sensitivity of the EEOC pertaining to long hair, andthus consulted with Carl Brenner. Upon receiving word,Brenner immediately went to the personnel office with acamera, and upon arrival took pictures of Tapia.10 WhenBrenner testified before me he was asked why he took apicture of Tapia when he had not done so in other cases,and in reply stated he was thinking about the EEOC anddid not want any question as to the length of hair, and toshow that the hair length was a violation of theRespondent's dress code."The Respondent furthermaintainsthat other employeeswere also discharged for violation of the dress code, includ-ing Carlos Villoneuva and Ronnie Winfield, and arguesthat the rule or dress code had been uniformly enforced,and points out that neither the Union nor the GeneralCounsel could come up withthe namesof any employeeswho had hair longer or as long as Tapia.The Respondentmaintainsithad no knowledge of anyunion activity on the part of Tapia. I reject this argument.On March 14 Carl Brenner directly asked Tapia in theconference room at the store how he felt about the Union,and on March 16 Supervisor Valdez inquired of Daniels ifTapia had signed a union card. Joe Davila also gave credi-ble testimony to the effect that when he took the lie detec-tor test on March 20, and earlier in the day of the dis-charge,Joe Low initially asked him questions in a "dryrun" before actually connecting the instrument to him, anditwas during this preliminary examination that Low askedquestions concerning who was involved in the union activi-ty and whether anyone, specifically including Michael Ta-pia, had approached him aboutsigning acard, and Davilathen gave Low an affirmative answer regarding Tapia. Bythismethod the Respondent had direct knowledge that Ta-pia was involved and, upon completion of the polygraphtest,Low immediately contacted Carl Brenner by phone torelay the results of his inquiries.12 The Respondent now, ofcourse, attacks the credibility of Davila, yet it is interestingto note, as pointed out, that Joe Low admittedly foundDavila to be a truthful witness, and indicated the samewhen he reported his evaluations to CarlBrenner immedi-ately following his testing.13There can be no doubt but that Respondent, through itssupervisors and agents, engaged in an intensive search toferret out information regarding the involvement of Tapiain the union campaign. Such activities reveal that it sus-pected Tapia of being involved in the union activity, andthis suspicionwas then duly verified during theinitial ex-amination of Davila by Respondent's outside polygraphagent.Tapia testified that, prior to his actual discharge onMarch 20,no one in managementhad ever said anythingto him about his hair and stated he had always worn hishair the same length during his entire employment withRespondent. Tapia stated that he had observed several em-ployees with hair length coming down to around the mid-dle of their collars and named David Daniels, Joe Davila,and Robert Mercer. He testified that most of the employ-ees with long hair were stockboys, like himself, who hadlittle or no contact with the public, and further stated thathe spent about 75 percent of his time in the stockroom.Tapiamaintained that during his employment theRespondent's dress code pertaining to hair length was notenforced.Davila admitted that he and other employees had beenwarned by Sally Cordell about the length of their hair, butthen stated that the majority of the stockboys had long hairsince they were not usually viewed by the public, and saidthat after receiving his warning he had his hair thinned, butthe length itself stayed the same-below the top of his col-lar-that he continued working for the Respondent andnothing further was said to him.Stockboy David Garcia testified that, the day before hisappearance as a witness in this proceeding, he had beentold to get his hair cut, but that prior thereto, his hair wasabout the same length as Tapia or longer, and nothing hadbeen said to him.Ihave set forth in some detail the above-credited testi-mony by witnesses for the General Counsel, because after12The General Counsel points out that the introduction of the letter fromBrenner purportedly containingthe questions Low was to have asked Davi-la, as aforestated,was nothing more than an attempt to give the appearancethat thesewere the only questions to be asked.13Davila's testimony at the tnal that Low specificallyasked him about10 See Resp.Exhs.9 and 10.Michael Tapia is also supported by his affidavit Davila is no longer em-itOn April 4 Tapia filed a charge withEEOCalleging his discharge onployed by the Respondent and had no apparent reason or motive to givethe basis of color or race.false testimony either in his affidavit or at the trial. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDa careful evaluation of these statementsand otherrelatedaspects of this case,itbecomesquite obviousthat whilesupervisorswould occasionallygive warningsto the stock-boys aboutthe lengthof their hair-thiswas the total ex-tent of their participation in the enforcement of the dresscode up and untilthe Union appearedon the scene.PersonnelManager Cordell conceded thatRespondentalso utilized a formal written warning procedure, usingpink slips,on which an employee hadto write his signa-ture.Yet, Tapia receivedno written warning.Even assum-ing thatManager CordellaskedTapia on March 15 tohave hishair cut,as she testified,her suggestion carriedwith it no warning of discipline,much less discharge, and itis arguedby the General Counsel thatthe reasonCordelldid not threatendiscipline,again assuming she made sucha requeston March 15, is that shewas aware of the formalwarning procedureand knew thatsuch procedures wouldhave to beutilized beforediscipline could be imposed. Aspointedout, only 3 working days following March 15, butwithout benefit of a writtenwarning,Tapia wasneverthe-less discharged.The urgency, of course, was the discoverythat Tapiawas indeed actively organizingon behalf of theUnion.The recordshows thatemployeeRonnie Winfield wasdischargedon April 9, but had receivedtwowrittenwarn-ings concerning his violationsof thedress code.14However,it is also quiteobvious thatthe actual dischargeof Winfieldresulted because of serious difficulties and consequencesinvolving another employee,and the dress code violationsin themselvesdid not bring abouthis termination.There isinsufficient evidence in this record to makeany soundevaluations as to the dischargeof Carlos Villoneuva.Carl Brenner also testifiedthat he didnot make pho-tographsof Winfield's hair,as hedid of Tapia's to providea defense against anEEOC investigation,because Winfieldisan Anglo,and Anglos receive "shortshift" from theEqualEmploymentOpportunityCommission.However, aspointed out, it is obviousthatRespondent was not as muchconcernedwith an EEOC investigationregardingTapia asitwas withan NLRBinvestigation,and, as further arguedby the General Counsel,it ismore logical andprobablethatBrenner madephotos of Tapia's hair to provide a de-fense against anunfair labor practicecharge,and havingno indicationthatWinfield was involvedin an organizingcampaign, Respondent saw no needto take a photographof hishairlength.I findthatthe stated reason for the discharge was pretex-tual and that the Respondent was motivated to dischargeTapiabecause oftheir discovery thathe was engaged inactivity on behalf of the Union.IV. THE REMEDYHavingfound that Respondenthas engaged in certainunfair labor practices,I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. A broad cease-and-desist order is warranted in view of Respondent's dis-14 See G.C. Exhs.4 and 5.criminatory conduct and other violations.It has been found that Respondent unlawfully terminat-ed Michael Tapia on March 20, 1974. It will therefore berecommended that Respondent offer him immediate andfull reinstatement to this former position or, if such posi-tion no longer exists,to a substantially equivalent position,and without prejudice to his rights and privileges, and tomake him whole for any loss of earnings he may have suf-fered as aresult of the discrimination against him by pay-ment of a sum equal to that which he would normally haveearned,absent the discrimination,from the date of the dis-crimination to the date of Respondent's offer of reinstate-ment, with backpay and interest computed in accordancewith the Board's established standards.15 It will be furtherrecommended that Respondent preserve and, upon re-quest, make available to the Board all payroll records, so-cial security payment records,timecards,personnel recordsand reports and all other records necessary and to analyzethe amount of backpay under the terms of these recom-mendations.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the mean-ing of Section2(6) and (7) of the Act.2.The Unionis a labor organizationwithin themeaningof Section2(5) of the Act.3.By dischargingMichael Tapia on March 20, 1974,therebydiscouragingmembership in the Union, the Re-spondenthas engaged in and is engagingin unfair laborpracticeswithin themeaning of Section 8(a)(3) and (1) ofthe Act.4.By interferingwith,restraining,and coercing theiremployees in the exerciseof the rightsguaranteed in Sec-tion 7 of the Act, as enumeratedherein,the Respondenthas engaged in and is engagingin unfair laborpracticeswithin the meaning of Section8(a)(1) of the Act.Upon the abovefindings offact, conclusionsof law, andthe entirerecord inthe case, and pursuant to Section 10(c)of the Act, I herebyissuethe following recommended:ORDER 16The Respondent, Solo Serve Co., San Antonio, Texas, itsofficers,agents,successors, and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in the Union, or anyother labor organization of its employees,by dischargingemployees or otherwise discriminating against them in re-gard to their hire and tenure of employment or any term orcondition of employment.(b) Interrogating employees concerning their union ac-tivities,sympathies, meetings,memberships, petitions, andthe identification of employees signing authorization cards.1sF W. WoolworthCompany,90 NLRB 289 (1950);IsisPlumbing &Heating Co,138 NLRB 716 (1962).16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and Order recommended herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes. SOLO SERVE CO.(c) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their rights to self-organization,to form,join,or assist labor organizations,including the above-named organization,to bargain collec-tively through representatives of their own choosing, to en-gage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrainfrom any or all such activities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Offer to Michael Tapia immediate and full reinstate-ment to his former job or, if such job no longer exists, to asubstantially equivalent position,without prejudice to hisseniority,if any,or other rights and privileges,and makehim whole for any loss of earnings he may have suffered byreason of the discrimination against him in the manner setforth in the section of this Decision entitled"The Reme-dy.(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copyingall pay-roll records,social security payment records,timecards,401personnel records,and reports,and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(c)Post at its place of business copies of the attachednoticemarked"Appendix."17Copies of said notice, onforms provided by the Regional Director of Region 23,after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places,including all places,where notice to employees are customarily posted.Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered,defaced,or covered by any othermaterial.(d)Notify the Regional Director for Region 23, in writ-ing, within 20 days from the date of this Order,what stepshave been taken to comply herewith.17 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "